Citation Nr: 0421510	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  97-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUE

Entitlement to an increase in a 30 percent rating for a right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and from October 1977 to September 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Phoenix, Arizona Regional Office (RO) which denied an 
increase in 20 percent rating for a right shoulder 
disability.  The veteran provided testimony at a RO hearing 
in June 1997.  

An April 1998 RO decision assigned a 40 percent rating for 
the veteran's service-connected right shoulder disability, 
effective from December 24, 1996; a temporary total rating 
based upon the need for convalescence, effective from 
November 21, 1997; and a 30 percent rating, effective from 
March 1, 1998.  In June 2000, the Board remanded this appeal 
to the RO for further development.  

In July 2002, the case was transferred to the Oakland, 
California Regional Office (RO).  A June 2003 decision 
granted service connection and a separate 10 percent rating 
for osteomyelitis of the right shoulder.  


REMAND

In an April 2000 statement, the veteran requested a hearing 
before a member of the Board sitting at the RO (i.e., Travel 
Board hearing).  In a May 2000 statement, the veteran 
inquired as to his request for a hearing.  He specifically 
asked whether such a hearing would cause any undue delay in 
his claim.  In a June 2004 letter, the Board requested 
clarification as to whether the veteran still desired a Board 
hearing.  In July 2004, the veteran responded that he desired 
a Travel Board hearing.  Thus, the case must be returned to 
the RO to arrange such a hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).  

Accordingly, this case is remanded for the following:  

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




